DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 8-10, 12-13, 16-18, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-8, 10-11, 13, and 16 of U.S. Patent No. 11,323,159. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims having a broader scope recite similar steps as that of the referenced U.S. Patent No. 11,323,159.  The mapping of claim 1 of the instant application and the referenced patent is provided as below. 

Claim No.
Instant Application
Claim No.
Referenced Patent No. 11,323,159
1
A method for a mobile terminal operable in a first mode and a second mode, the first mode and the second mode having some shared signaling,
1
A method for a mobile terminal operable in a Single User Multiple-Input-Multiple-Output (SU-MIMO) mode and a Multi User Multiple-Input-Multiple-Output (MU-MIMO) mode, the SU-MIMO mode and the MU-MIMO mode having some shared signaling and at least one signaling bit redefined between the SU-MIMO mode and the MU-MIMO mode, 

the method comprising:

the method comprising: 

receiving information that indicates at least one signaling bit for the first mode is a redefined signaling bit for the second mode;

receiving information that indicates the at least one signaling bit for the SU-MIMO mode is a redefined signaling bit for the MU-MIMO mode; 

receiving the redefined signaling bit for the second mode;

receiving the redefined signaling bit for the MU-MIMO mode;

and interpreting the redefined signaling bit for the second mode based on the information received.

and interpreting the redefined signaling
 bit for the MU-MIMO mode based on the information received.


Claims 1-2, 4-5, 8-10, 12-13, 16-18, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-10, 12-13, 15-17, 19-20, 22-24, and 26-27 of U.S. Patent No. 10,673,497.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims having a broader scope recite similar steps as that of the referenced U.S. Patent No. 10,673,497.

Claims 1-2, 4-5, 8-10, 12-13, 16-18, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-10, 12-13, 15-17, 19-20, 22-24, and 26-27 of U.S. Patent No. 10,056,953.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims having a broader scope recite similar steps as that of the referenced U.S. Patent No. 10,056,953.

Claims 1-2, 4-5, 8-10, 12-13, 16-18, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-10, 12-13, 15-17, 19-20, 22-24, and 26-27 of U.S. Patent No. 9,698,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims having a broader scope recite similar steps as that of the referenced U.S. Patent No. 9,698,879.
Claims 1-2, 4-5, 8-10, 12-13, 16-18, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7, 9-11, and 13 of U.S. Patent No. 8,989,290.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims having a broader scope recite similar steps as that of the referenced U.S. Patent No. 8,989,290.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 7, 11, 15, 19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
More specifically, claim 3 recites “wherein the first mode is a Multi-User Multiple -Input-Multiple-Output (MU-MIMO)., and the second mode is Single User Multiple-Input-Multiple-Output (SU-MIMO) mode.”  According to claim 1, the signaling bit of first mode is redefined for the second mode. The specification (e.g., FIGS. 4, 5; par [0026][0031] of Application Publication) teaches utilizing SU-MIMO bits for MU-MIMO mode signaling such as power offset signaling.  the first mode is disclosed as “SU-MIMO” and that the signaling bit of SU-MIMO is redefined for MU-MIMO mode signaling.  Accordingly, the first mode is SU-MIMO and the second mode is MU-MIMO.  However, the specification does not teach the other way around.  That is, there appears to be no teaching that indicates any of the signaling bit of MU-MIMO is redefined for SU-MIMO.  Therefore, there is no supports in the specification for claim 3 that recites “wherein the first mode is a Multi-User Multiple -Input-Multiple-Output (MU-MIMO)., and the second mode is Single User Multiple-Input-Multiple-Output (SU-MIMO) mode” as recited in claim 3.  
Similar issue is noted in claims 7, 11, 15, 19, and 22. 

Claims 6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 6 recites “wherein the redefined signaling bit for the second mode is associated with downlink power offset for the first mode.”   The review of specification (par [0026][0033]) of Application Publication) shows that the power offset is associated with MU-MIMO mode.  That is, redefined signaling bit is for MU-MIMO, and that the redefining bit is associated with a downlink power offset for the MU-MIMO signaling.  Because the first mode is SU-MIMO as noted above, and the power offset is associated with MU-MIMO signaling, there is no support for claim 6, “…downlink power offset for the first mode”.  
	Same issue is noted in claim 14. 

Allowable Subject Matter
Claims 1, 9, 17, and 20 allowed once double patenting issue is resolved.
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims, “receiving information that indicates at least one signaling bit for the first mode is a redefined signaling bit for the second mode” (claims 1, 9); “identifying at least one signaling bit for the first mode; redefining the at least one signaling bit as a redefined signaling bit for the second mode” (claims 17, 20).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414